     Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DEL MONTE FRESH                              )
PRODUCE N.A., INC.                           )
241 Sevilla Avenue                           )
Coral Gables, FL 33134                       )
                                             )
       and                                   )
                                             )
PAN AMERICAN                                 )
PRODUCE, LLC                                 )
506 Terrace Hill Drive                       )
Tampa, FL 33617                              )
                                             )
              Plaintiffs,                    )
                                             )
       v.                                    ) CIVIL CASE NO.:
                                             )
CHAMPIONS PRODUCE, LLC                       )
c/o Michael A. Petro, Statutory Agent        )
5710 Desert Oak Way                          )
Spring, TX 77379                             )
                                             )
       and                                   )
                                             )
MICHAEL A. PETRO                             )
5710 Desert Oak Way                          )
Spring, TX 77379                             )
                                             )
       and                                   )
                                             )
CHRISTOPHER W. PETRO                         )
22 Hollymead Drive                           )
Spring, TX 77381                             )
                                             )
              Defendants.                    )

                                        COMPLAINT

       Plaintiffs Del Monte Fresh Produce N.A., Inc. (“Del Monte”) and Pan American Produce,

LLC (“Pan American”) (collectively, “Plaintiffs”), bring this civil action against Champions

Produce, LLC (“Champions Produce”), Michael A. Petro, and Christopher W. Petro

                                             1
      Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 2 of 11



(collectively, “Defendants”), for damages and equitable relief and allege as follows:



                                          I. JURISDICTION

       1.      Federal question jurisdiction is vested in this Court pursuant to the Perishable

Agricultural Commodities Act, specifically 7 U.S.C. §499e(b)(2) and §499e(c)(5)(i). This Court

is also vested with ancillary and/or pendent jurisdiction pursuant to 28 U.S.C. §1367(a) over

Plaintiffs’ related state-based claims.

                                             II. VENUE

       2.      Venue is proper in this district pursuant to 28 U.S.C. §1391 in that the sales

transactions which are the subject of this action occurred within this district and in that the

Defendants are domiciled in this district.

                                             III. PARTIES

       3.      Plaintiff Del Monte is a Florida corporation with its principal place of business in

Coral Gables, Florida and is engaged in the business of selling wholesale quantities of fresh

fruits and vegetables nationwide through interstate commerce. At all times relevant herein, Del

Monte held federal produce license number 19143736 from the U.S. Department of Agriculture/

PACA branch in good and active standing.

       4.      Plaintiff Pan American is a Florida limited liability company with its principal

place of business in Tampa, Florida and is engaged in the business of selling wholesale quantities

of fresh fruits and vegetables nationwide through interstate commerce. At all times relevant

herein, Pan American held federal produce license number 20170332 from the U.S. Department

of Agriculture/ PACA branch in good and active standing.




                                                  2
      Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 3 of 11



       5.      Defendant Champions Produce is a Texas limited liability company with its

principal place of business in Spring, Texas (Harris County). Champions Produce was, at all

times relevant herein, acting as a dealer and commission merchant of wholesale quantities of

perishable agricultural commodities in Texas and as such is subject to the Perishable Agricultural

Commodities Act of 1930, as amended, 7 U.S.C. §499a, et seq., (“PACA”). At all times relevant

herein, Champions Produce held federal produce license number 20131179 from the U.S.

Department of Agriculture/PACA Branch and/or was subject to licensing. The PACA license has

since been terminated by the U.S.D.A. for non-payment to a Florida produce supplier.

       6.      Individual Defendants Michael A. Petro and Christopher W. Petro (“Individual

Defendants”) are or were owners, officers, directors, and/or at least 10% shareholders of

Champions Produce during the relevant time period, making them “responsibly connected”

under PACA. The Individual Defendants are or were persons in control of, and responsible for,

the day to day operations of Champions Produce and the disposition of Champions Produce’s

assets, including its PACA trust assets. The Individual Defendants are charged with a continuing

statutory fiduciary duty to Plaintiffs to ensure full payment promptly as mandated by PACA.

       7.      Prior to filing the instant lawsuit, Plaintiffs, through counsel, issued a demand

letter to all Defendants and there was no response.

                                   IV. CLAIMS FOR RELIEF

                                             COUNT I

                             DEFENDANT CHAMPIONS PRODUCE

                                 (Failure to Maintain PACA Trust)

       8.      Plaintiffs incorporate each and every allegation set forth in the preceding

paragraphs as if fully written herein.



                                                3
          Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 4 of 11



            9.       At Champions Produce’s request, Plaintiffs sold, on credit and through interstate

commerce, wholesale quantities of perishable agricultural commodities to Defendants, as set

forth in the following table:

                                  Dates of                                      Total       Amount1
         Plaintiff              Transactions              Commodities         Amount Sold   Unpaid
     Del Monte Fresh
                                 March 2018                Fresh Fruits        $13,984.00   $13,984.00
    Produce N.A., Inc.

       Pan American
                               November 2018               Fresh Fruits        $12,817.00   $12,817.00
       Produce, LLC

            10.      Plaintiffs duly delivered the perishable agricultural commodities to Champions

Produce.

            11.      Champions Produce received and accepted the perishable agricultural

commodities from Plaintiffs.

            12.      Pursuant to the payment terms between the parties, Champions Produce is in

default with respect to the principal amounts of $13,984.00 outstanding to Del Monte and

$12,817.00 outstanding to Pan American. See, Statement of Account and Unpaid Invoices from

Del Monte and Pan American attached hereto and incorporated herein as Exhibits A and B,

respectively.

            13.      Pursuant to the trust provisions of PACA, 7 U.S.C. §499e(c)(2), and the Code of

Federal Regulations promulgated thereunder, upon receipt of said commodities, a statutory trust

arose in favor of Plaintiffs as to all commodities received, all inventories of food or other

products derived from said commodities, and the proceeds from the sale of such commodities

until full payment is made for said commodities by Champions Produce to Plaintiffs.

            14.      Champions Produce has failed and refused to pay for the commodities it ordered,

received, and accepted from Plaintiffs, despite due demand.
1
    Plus, accruing interest at 1.50% per month and attorney fees and costs.

                                                              4
      Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 5 of 11



       15.     On each of the outstanding invoices sent by the Plaintiffs to Champions Produce,

Plaintiffs, as a PACA licensees, placed the exact language statutorily prescribed by PACA to be

placed on all invoices by the licensee to notify the buyer that a seller/supplier of perishable

agricultural commodities is preserving its rights as a beneficiary to the statutory trust [7 U.S.C.

§499e(c)(4)], plus interest and attorney fees.

       16.     Plaintiffs are unpaid creditors, suppliers, and sellers of perishable agricultural

commodities as those terms are defined under PACA.

       17.     Upon information or belief, Champions Produce has dissipated and is continuing

to dissipate the corpus of the statutory trust which arose in favor of Plaintiffs and grew upon

each delivery of perishable agricultural commodities.

       18.     The failure of Champions Produce to hold in trust for the benefit of Plaintiffs such

perishable agricultural commodities received by it from Plaintiffs, and all inventories of food or

other products derived from said commodities, and the proceeds from the sale of such

commodities until full payment of the sums owing to Plaintiffs for said commodities, constitute

violations of PACA and PACA Regulations and are unlawful, and, as a direct and proximate

result Plaintiffs have suffered damages.

                                            COUNT II

                                       ALL DEFENDANTS

                                   (Dissipation of Trust Assets)

       19.     Plaintiffs incorporate each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       20.     Upon information and belief, proceeds obtained from the sale of the perishable

agricultural commodities purchased on credit from Plaintiffs that were needed to make full



                                                 5
      Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 6 of 11



payment promptly to trust beneficiaries by PACA, were improperly expended by Champions

Produce and the Individual Defendants for other purposes.

       21.     On each of the outstanding invoices sent by Plaintiffs to Champions Produce and

the Individual Defendants, Plaintiffs, as PACA licensees, placed the exact language statutorily

prescribed by PACA to be placed on all invoices by the licensees to notify the buyer(s) that the

seller/supplier of perishable agricultural commodities is preserving its rights as a beneficiary to

the statutory trust [7 U.S.C. §499e(c)(4)], plus interest and attorney fees.

       22.     Upon information and belief, Champions Produce and the Individual Defendants

received funds subject to the trust arising under 7 U.S.C. §499e(c), which should have been used

to pay the outstanding invoices of Plaintiff but were not.

       23.     As a direct result of the dissipation of trust assets by Champions Produce and the

Individual Defendants, Plaintiffs has suffered damages.

                                            COUNT III

                           DEFENDANT CHAMPIONS PRODUCE

        (Failure to Account and Pay for Produce – 7 U.S.C. §499b (Unfair Conduct))

       24.     Plaintiffs incorporate each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       25.     Champions Produce has failed and refused, without reasonable cause, to account

and make full payment promptly of $13,984.00 to Del Monte and $12,817.00 to Pan American,

which sums are unpaid and overdue to Plaintiffs for the perishable agricultural commodities

ordered, received, and accepted from Plaintiffs.

       26.     The failure and refusal of Champions Produce to account and make said payments

to Plaintiffs for the commodity sales transactions is a violation of PACA (7 U.S.C. §499b) and



                                                   6
      Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 7 of 11



PACA regulations, constitutes Unfair Conduct, is unlawful, and, as a direct result, Plaintiffs have

suffered damages.

                                            COUNT IV

                                       ALL DEFENDANTS

             (Breach of Fiduciary Duty / Non-Dischargeability) (11 U.S.C. §523(a))

       27.      Plaintiffs incorporate each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       28.      Upon information and belief, between March 2018 and November 2018, the

Individual Defendants managed, controlled, and directed the credit purchase of perishable

agricultural commodities from Plaintiffs.

       29.      Upon information and belief, Champions Produce and the Individual Defendants

received, in the regular course of business, funds subject to the PACA statutory trust which

should have been used for the payment of Plaintiffs’ outstanding invoices but were not.

       30.      Upon information and belief, Champions Produce and the Individual Defendants,

in breach of their fiduciary obligations arising under PACA, directed the disbursement of trust

funds for purposes other than making full and prompt payment to Plaintiffs as required by

PACA, 7 U.S.C. §499b(4), thereby heightening liability herein to the state of non-

dischargeability pursuant to 11 U.S.C. §523(a).

       31.      As a direct result of the foregoing, Champions Produce and the Individual

Defendants have violated their fiduciary duties as trustees in failing and refusing to make the

payments required to satisfy the priority trust interests of Plaintiffs, and, as a direct result,

Plaintiffs have suffered damages.




                                                  7
      Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 8 of 11



                                            COUNT V

                           DEFENDANT CHAMPIONS PRODUCE

                (Breach of Contract for Unpaid Invoices / Action on Account)

       32.     Plaintiffs incorporate each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.

       33.     Between March 2018 and November 2018, Champions Produce contracted with

Plaintiffs to purchase fresh produce on credit.

       34.     Plaintiffs faithfully performed all aspects of the contract, with Champions

Produce receiving and accepting all the produce.

       35.     Plaintiffs properly and timely invoiced each sales transaction, and pursuant to the

payment terms between the parties, Champions Produce is in default to Plaintiffs on all amounts

unpaid and outstanding.

       36.     Champions Produce breached the contracts by failing and refusing to pay the

principal sum of $13,984.00 to Del Monte and the principal sum of $12,817.00 to Pan American

despite due demand. As a direct result of non-payment, Plaintiffs have suffered damages,

including interest and attorney fees.

                                           COUNT VI

                                        ALL DEFENDANTS

                                   (Interest and Attorney Fees)

       37.     Plaintiffs incorporate each and every allegation set forth in the preceding

paragraphs as if fully rewritten herein.




                                                  8
      Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 9 of 11



       38.     Pursuant to PACA, 7 U.S.C. §499e(c), and the Regulations promulgated

thereunder, Champions Produce and the Individual Defendants were statutorily required to

maintain a trust in favor of Plaintiffs in order to make full payment to Plaintiffs of said amount.

       39.     As a result of the failure of Champions Produce and the Individual Defendants to

maintain the trust and to make full payment promptly, Plaintiffs have been required to pay

attorney fees and costs in order to bring this action to compel payment of the trust res.

       40.     As a result of the failure of Champions Produce and the Individual Defendants to

comply with their statutorily mandated duties to maintain the trust and make full payment

promptly, Plaintiffs have lost the use of said money.

       41.     Plaintiffs will not receive full payment as required by PACA, 7 U.S.C. §499e(c),

if Plaintiffs must expend part of said payment on attorney fees, and litigation costs, and also

suffer the loss of interest on the outstanding amount owed, all because of violations by

Champions Produce and the Individual Defendants of their statutory duties to maintain the trust

and make full payment promptly.

       42.     In addition to the above recitals, Plaintiff Del Monte maintains express claims for

interest and attorney fees based upon the terms of sale listed on each invoice, as between

merchants, which were bargained terms of the sales contract and are sums owing in connection

with the produce transaction pursuant to 7 U.S.C. §499e(c)(2).

       43.     In addition to the above recitals, Plaintiffs also maintain claims and rights for

attorney fees pursuant to Chapter 38 of the Texas Civil Practice and Remedies Code, with

presentment of the claims having duly been made.




                                                 9
     Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 10 of 11



       WHEREFORE, Plaintiffs Del Monte Fresh Produce N.A., Inc. and Pan American

Produce, LLC respectfully pray that this Court issue an Order:

       a.     granting non-dischargeable judgment in favor of Del Monte Fresh Produce N.A.,

              Inc. and against Defendants Champions Produce, LLC, Michael A. Petro and

              Christopher W. Petro, jointly and severally, in the principal amount of

              $13,984.00, together with pre- and post-judgment interest at the parties’

              contractual rate and the costs of this action;

       b.     granting non-dischargeable judgment in favor of Pan American Produce, LLC and

              against Defendants Champions Produce, LLC, Michael A. Petro, and Christopher

              W. Petro, jointly and severally, in the principal amount of $12,817.00, together

              with pre- and post-judgment interest at the parties’ contractual rate and the costs

              of this action;

       c.     declaring and directing all Defendants to establish and/or preserve the PACA trust

              fund consisting of funds sufficient to pay Plaintiffs’ principal trust claims of

              $13,984.00 and $12,817.00 plus pre- and post-judgment interest at the parties’

              contractual rate plus attorney fees and costs of this action;

       d.     enjoining until the entry of the relief herein requested and compliance therewith,

              all Defendants and their agents, employees, and representatives from in any way,

              directly or indirectly, interfering, assigning, or otherwise disposing of the above-

              described trust fund, or any interest therein, in whole or in part, absolutely or as

              security;




                                                10
    Case 4:20-cv-00171 Document 1 Filed on 01/16/20 in TXSD Page 11 of 11



       e.     declaring and directing all Defendants to assign, transfer, deliver, and turn over to

              Plaintiffs as much of the above-described trust fund as is necessary to fully

              compensate Plaintiffs for the damages it has suffered and continues to suffer; and

       f.     granting Plaintiffs reasonable costs and expenses, including attorney fees in this

              action, and such other relief, whether in law or in equity, as this Court deems just

              and proper.



Dated: January 16, 2020                             Respectfully submitted,



                                                    s/ Mark A. Amendola
                                                    MARK A. AMENDOLA
                                                      OH Bar ID No.: 0042645
                                                      Admitted to S.D. Texas
                                                      S.D. Tx. Bar ID No.:34603
                                                    MARTYN AND ASSOCIATES
                                                    820 W. Superior Avenue, Tenth Floor
                                                    Cleveland, Ohio 44113
                                                    Telephone: (216) 861-4700
                                                    Facsimile: (216) 861-4703
                                                    Email: mamendola@martynlawfirm.com

                                                    Attorney for Plaintiffs: Del Monte Fresh
                                                    Produce N.A., Inc. and Pan American
                                                    Produce, LLC




                                               11
